Sherwin, J.
It is clearly apparent from the terms of the contract itself that no right was therein given the defendants to use the shaft or entry on the plaintiff’s land for the purpose of mining their own land adjoining it. The last-clause of the contract in particular expressly negatives such intention, for it provides for the removal of the buildings, roads, and shaft, and for the filling of the latter whenever the coal sold to the defendants shall be excavated, or they shall cease to operate and abandon the mine. The defend*355ants are bound by this contract, and have no greater rights than are therein given. Peters v. Phillips, 63 Iowa, 550; Kraft v. Welch, 112 Iowa, 695; Madison v. Garfield Coal Co., 114 Iowa, 59; Barringer and Adams, Mines and Mining, pages 584, 586, 607; Sholl v. German Coal Co., 139 Ill. 21 (28 N. E. Rep. 748); Findley v. Armstrong, 23 W. Va. 113. It is undoubtedly true that mineral underlying the surface of the ground is subject to absolute conveyance, and that one person may own the mineral and another the surface. Lillibridge v. Lackawanna Coal Company, 143 Pa. 293 (22 Atl. Rep. 1035, 13 L. R. A. 627, 24 Am. St. Rep. 544). And it maybe conceded for the purposes of this ease that the purchaser of the mineral may have the absolute right to use the space which he has created by taking the mineral therefrom, for such purposes as he may see fit,'as was held in the Pennsylvania case, sv/pra. But that case is not an authority for the defendants in the instant case, for there the coal taken through the way so created was taken to the surface through an opening in the company’s own land.
The defendants herein sought to have the contract reformed so that it would express what- they contended was the true agreement between them, but this the court refused. The decided weight of the evidence is against their contention, and a reformation of the contract was rightly denied.
As we have heretofore said, a part of the relief asked by the plaintiff was denied her, and of this complaint is made in argument. The record, however, fails to show that an' appeal was taken by the plaintiff, and, such being the case, we have no jurisdiction to determine that branch of the case.
The judgment is therefore affirmed.